Citation Nr: 1002189	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  92-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disorder, gallbladder disease, 
or pancreatitis.

2.  Entitlement to service connection for diabetes mellitus.

(Other issues are the subject of another decision.)


REPRESENTATION

Appellant represented by:	Leo P. Dombrowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 
1967.

In a November 1991 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for a "stomach disorder."  In a December 1991 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for gallbladder disease, and in March 1994 
(following the publication of new regulations pertaining to 
Agent Orange related diseases) the RO again denied service 
connection for pancreatitis.

The Veteran perfected an appeal of the RO's November 1991 
denial of service connection for a "stomach disorder," but he 
did not separately perfect an appeal of the denials of 
service connection for gallbladder disease and pancreatitis.  
In his February 1992 substantive appeal, however, he defined 
the disabilities for which he had claimed service connection 
as a "stomach disorder" as the gallbladder disease and 
pancreatitis.

The Board remanded the claim to the RO in December 1994 for 
further development and consideration.

In an August 2001 rating decision, the RO denied entitlement 
to service connection for diabetes mellitus based on the 
substantive merits of the claim.

In a December 2003 decision, the Board found that new and 
material evidence was submitted to reopen the claim of 
entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disorder, gallbladder disease, 
or pancreatitis.  The Board denied that claim on the merits 
and entitlement to service connection for diabetes mellitus 
on the merits.  The Veteran entered a timely appeal to the U. 
S. Court of Appeals for Veterans Claims (Court).  By Order 
dated in October 2006, the Court remanded the decision to the 
Board for readjudication, finding that the Board erred in 
adjudicating the Veteran's claim for service connection for a 
gastrointestinal disorder, claimed as a stomach disorder, 
gallbladder disease, or pancreatitis, before this issue had 
been addressed by the RO.  The diabetes mellitus claim was 
also remanded, because the Board erred in not providing 
adequate reasons and bases regarding whether the Veteran was 
entitled to the presumption of service connection for 
diabetes mellitus due to Agent Orange exposure.  The Court 
also noted that there was no medical opinion regarding this 
matter.

The Board remanded the claim in January 2008 for further 
development and consideration. 

The appeal is, again, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A VA diabetes mellitus examination was conducted in July 
2008.  The claim was remanded, in part, to obtain a medical 
opinion regarding the etiology of the Veteran's pancreatitis, 
diabetes, and current gastrointestinal disorder.  The VA 
physician opined that the Veteran's current GERD was not 
related to the Veteran's inservice gastrointestinal 
complaints, but was due to postservice gastrointestinal 
intolerance or vitamin intake.  The physician also stated 
that the Veteran's diabetes mellitus is not type II that is 
associated with Agent Orange exposure, and was caused by his 
pancreatitis which, in turn, was caused by his gall bladder 
disease, chronic cholecystitis, acalculus (not having 
gallstones) which necessitated gall bladder removal in July 
1971.

This opinion, therefore, raises the question of the etiology 
of the Veteran's chronic cholecystitis, acalculus.  The 
Veteran's appeal for service connection for diabetes mellitus 
is inextricably intertwined with this gastrointestinal claim, 
inasmuch as a grant of service connection for chronic 
cholecystitis, acalculus could affect the outcome of the 
diabetes mellitus claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  And therefore, further consideration of this 
claim must be deferred to avoid piecemeal adjudication.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from the VA 
physician who conducted the July 2008 VA 
diabetes mellitus examination as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's chronic 
cholecystitis, acalculus, which 
necessitated gall bladder removal in July 
1971 is medically related to the 
Veteran's active military service, 
including his herbicide exposure.  The 
Veteran's entire claims file, to include 
a complete copy of this REMAND should be 
provided to the physician.  If that 
physician is unavailable, obtain an 
opinion from another appropriate 
physician.  That physician should 
determine if another examination is 
needed prior to rendering his/her 
opinion.  

2.  Then, readjudicate the claims on the 
merits.   If any claim remains denied, 
issue an appropriate supplemental 
statement of the case and give the 
Veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

